Appellant was held in custody by the sheriff under a proper warrant charging him with murder. An examining trial was held by the justice of the peace a few days after appellant killed deceased, and the justice after hearing all the testimony, remanded him without bail. Thereupon, he sued out a writ of habeas corpus before the district judge of the district, who also heard all the testimony, and he denied him bail and remanded him. From this action of the district judge this appeal is prosecuted.
There is really no statement of facts in the record. What is here has been agreed to by the attorneys on both sides, but has in no way been approved by the trial judge. Strictly, therefore, it can not be considered. (Sec. 596, p. 304, 1 Branch's Ann. P.C.) However, before we discovered this, we had carefully read this statement, and even after discovering it we have again read and studied it. We have reached the conclusion that even if the statement had been approved by the trial judge we would not be justified in reversing the judgment of the District Court denying him bail. As is our rule, we do not state or discuss the testimony of appeals in this character of case.
The judgment is affirmed.
Affirmed.